Exhibit 10.1
 


 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement"), is entered
into as of October 7, 2015, by and between Northern Oil and Gas, Inc., a
Minnesota corporation (the "Company") and Michael L. Reger, an individual
currently residing in Minnesota (the "Executive").
 
WHEREAS, the Company currently employs the Executive pursuant to the Amended and
Restated Employment Agreement dated January 30, 2009, as amended by Amendment
No. 1 effective January 14, 2011 (collectively, the "Original Employment
Agreement");
 
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to accept such continued employment; and
 
WHEREAS, the Company and the Executive mutually desire to rescind the Original
Employment Agreement in its entirety, and enter into this Agreement.
 
NOW THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and the Executive hereby agree as
follows:
 
1.           Employment and Duties.
 
(a)           General.  The Executive shall serve as Chief Executive Officer,
reporting to the Company's Board of Directors (the "Board").  The Executive
shall have such duties and responsibilities, commensurate with the Executive's
position, as may be reasonably assigned to the Executive from time to time by
the Board.  The Executive's principal place of employment shall be 315 Manitoba
Avenue, Suite 200, Wayzata, Minnesota.
 
(b)           Exclusive Services.  For so long as the Executive is employed by
the Company, the Executive shall devote his full attention to his duties
hereunder, shall faithfully serve the Company, shall in all respects conform to
and comply with the lawful and good faith directions and instructions given to
him by the Company, and shall use his best efforts to promote and serve the
interests of the Company.  Further, unless the Company consents in writing, the
Executive shall not, directly or indirectly, render services to any other person
or organization or otherwise engage in activities that would interfere
significantly with his faithful performance of his duties
hereunder.  Notwithstanding the foregoing, the Executive may (i) serve on
corporate boards, provided he receives prior permission from the Board;
(ii) serve on corporate, civic, children sports organization or charitable
boards or engage in charitable activities without remuneration therefor; and
(iii) manage personal investments, provided that such activity does not
contravene the first sentence of this Section 1(b) or any other provision of
this Agreement.
 
(c)           Dodd-Frank Act, Sarbanes-Oxley and Other Applicable Law
Requirements.  The Executive agrees (i) to abide by any compensation recovery,
recoupment, anti-hedging, or other policy applicable to executives of the
Company and its affiliates that is hereafter adopted by the Board or a duly
authorized committee thereof to comply with applicable law as required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
(the "Dodd-Frank Act"), the Sarbanes-Oxley Act of 2002 ("Sarbanes-Oxley"), or
other applicable law; and (ii) that the terms and conditions of this Agreement
shall be deemed automatically and unilaterally amended to the minimum extent
required as may be necessary from time to time to ensure compliance by the
Executive and this Agreement with such policies, the Dodd-Frank Act,
Sarbanes-Oxley, or other applicable law.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Term of Employment.  The Executive's employment shall be covered by
the terms of this Agreement, effective as of October 7, 2015 (the "Effective
Date"), and shall continue for a period of four (4) years ("Term"), unless this
Agreement (and the Executive's employment hereunder) is otherwise terminated as
set forth in this Agreement.  This Agreement shall automatically renew
thereafter for subsequent periods of one (1) year ("Renewal Term"), unless
either party provides written notice at least thirty (30) days' prior to the end
of the Term (or any Renewal Term thereafter) or unless this Agreement (and the
Executive's employment hereunder) is otherwise terminated as set forth in this
Agreement.  In the event that the Executive elects to terminate this Agreement
without Good Reason (as defined herein) prior to the end of the Term or without
written notice as provided above, the Executive shall not be entitled to payment
of any pro-rata portion of the Annual Bonus set forth in Section 3(d) below.
 
3.           Compensation and Other Benefits.  Subject to the provisions of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for services
rendered hereunder:
 
(a)           Base Salary.  The Company shall pay to the Executive an annual
salary (the "Base Salary") at the rate of $750,000, payable in substantially
equal installments at such intervals as may be determined by the Company in
accordance with the Company's then current ordinary payroll practices as
established from time to time.  The Base Salary shall be reviewed in good faith
by the Compensation Committee of the Board (the "Compensation Committee"), based
upon the Executive's performance, not less often than annually.
 
(b)           Restricted Share Grant.  On the Effective Date, and as an
inducement for the Executive to enter into this Agreement, the Executive shall
be granted a number of restricted shares of Company common stock ("Shares"), par
value $0.001 per share, equal to $3,750,000 as of the date of grant (the
"Restricted Stock Grant"), and shall be granted pursuant to the terms of the
Northern Oil and Gas, Inc. 2013 Incentive Plan, as amended (the "Plan").  The
actual quantity of Shares, as well as the terms and conditions applicable to the
Restricted Stock Grant, shall be set forth pursuant to the Company's standard
form of time-based restricted stock award agreement under the Plan.  The Shares
underlying the Restricted Stock Grant shall vest annually over a four (4) year
period, with twenty-five percent (25%) of the Restricted Stock Grant vesting on
March 15, 2016 and twenty-five percent (25%) vesting on March 15 of each year
thereafter through 2019.
 
(c)           Performance Share Grant.  On the Effective Date, and as an
inducement for the Executive to enter into this Agreement, the Executive shall
be granted a target number of Shares equal to $3,750,000 based on the value of
the Company common stock as of the Effective Date (the "Performance-Based
Restricted Stock Grant").  The Executive will be eligible to earn between zero
percent (0%) and one-hundred and fifty percent (150%) of the Performance-Based
Restricted Stock Grant in accordance with the terms of the Plan and subject to
certain performance-based vesting criteria as set forth in Exhibit A.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Annual Bonus.  For each fiscal year during the Term, the Executive
shall be eligible to receive an incentive bonus, the amounts and targets to
which shall be determined by the Compensation Committee (the "Annual Bonus"),
generally consistent with the metrics, discretionary components, and
compensation set forth in the 2015 short-term cash plan and long-term equity
incentive program (attached hereto as Exhibit B).  It is intended that such
bonus, if any, shall be paid to the Executive no later than ten (10) days
following the date the Company receives its audited financial statements for the
applicable fiscal year; however, in no event shall such bonus be paid to the
Executive later than March 15th of the calendar year immediately following the
calendar year in which the bonus is earned.  If granted, the Executive shall be
entitled to payment of the Annual Bonus, if any, only if the Executive remains
employed with the Company through the applicable payment date, except as
provided in Section 4 below.
 
(e)           Employee Benefits.  The Executive shall be entitled to participate
in all employee benefit arrangements that the Company may offer to its
executives of a like status from time to time, and as may be amended from time
to time.  The Company shall contribute the maximum legally permitted amount, up
to $25,000 per calendar year on behalf of the Executive to the Company's 401(k)
plan.  In addition, the Executive shall be entitled to use of a Company-leased
vehicle during the Term up to a maximum Company expense of Thirty-Two Thousand
Five Hundred Dollars ($32,500) per calendar year.
 
(f)           Expenses.  The Company shall reimburse the Executive for
reasonable travel, legal and other business-related expenses incurred by the
Executive in the fulfillment of his duties hereunder upon presentation of
written documentation thereof, in accordance with the applicable expense
reimbursement policies and procedures of the Company as in effect from time to
time.
 
4.           Rights Upon a Change in Control/Termination of Employment.
 
(a)           Equity Acceleration.  Upon consummation of a Change in Control
during the Term, or any Renewal Term, all of the Executive's outstanding
unvested equity awards (including, but not limited to, any unvested stock
options, warrants, restricted stock and restricted stock units (including but
not limited to any Shares granted under this Agreement)) shall vest in full,
without regard to any terms or conditions governing such vesting, provided that,
any equity awards subject to performance-based vesting criteria shall vest as if
target-level performance had been achieved.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Termination of Employment in Conjunction with a Change in
Control.  Subject to satisfaction of Section 4(f) immediately following a Change
in Control  this Agreement and the Executive's employment hereunder shall
automatically terminate and the Executive shall be entitled to receive (i) a
lump sum payment equal to two times (2x) Base Salary (the "Severance Benefit");
(ii)(A) a pro rata portion of any performance-based bonus(es) (as set forth in
Section 3(d)) to which the Executive would have been entitled to receive but for
his termination of employment, to be evaluated on the same factors and to be
paid at the same time as any similar bonus(es) awarded to other officers of the
Company, plus (B) all or any portion of the Executive’s discretionary-based
bonus(es), as determined in the sole discretion of the Compensation Committee,
to which the Executive would have been entitled to receive but for his
termination of employment; and (iii) pre-payment of the remaining lease term of
Executive's Company vehicle and use of such vehicle through the remaining lease
term of such vehicle, along with a lump sum payment to Executive of the
estimated insurance premiums for such vehicle through the remaining lease
term.  The Severance Benefit shall be paid to the Executive no later than the
forty-fifth (45th) day immediately following the Executive's "separation from
service" (as defined under Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code")), provided the Executive first executes a release of any
and all claims against the Company (set forth in Section 4(f), below) and the
revocation period specified therein has expired without the Executive revoking
such release.  However, if such forty-five (45) day period straddles two (2)
taxable years of the Executive, then the Company shall pay the Severance Benefit
in the second of such taxable years, regardless of the taxable year in which the
Executive actually delivers the executed release of claims.  Notwithstanding the
foregoing and for avoidance of doubt, if the Executive's employment is
terminated (i) for any reason either before or after the Severance Period, (ii)
at any time by the Company for Cause, or (iii) voluntarily by the Executive
during the Severance Period, then in each case, the Executive shall only be
entitled to any unpaid annual Base Salary and unreimbursed business expenses
through and including the date of termination and the Executive shall not
receive any Severance Benefit.
 
(c)           Termination of Employment without Cause or for Good
Reason.  Notwithstanding anything herein to the contrary, this Agreement may be
terminated by the Company or the Executive, at any time, with or without Cause
or Good Reason.  In the event that the Executive's employment is terminated by
the Company without Cause or by the Executive for Good Reason, the Executive
shall be entitled to receive (i) the Severance Benefit; (ii)(A) a pro rata
portion of any performance-based bonus(es) (as set forth in Section 3(d)) to
which the Executive would have been entitled to receive but for his termination
of employment, to be evaluated on the same factors and to be paid at the same
time as any similar bonus(es) awarded to other officers of the Company, plus (B)
all or any portion of the Executive’s discretionary-based bonus(es), as
determined in the sole discretion of the Compensation Committee, to which the
Executive would have been entitled to receive but for his termination of
employment; (iii) immediate vesting of any Shares granted to the Executive
during the course of  the Executive's employment (including, but not limited to,
any Shares granted under this Agreement), without regard to any other terms or
conditions governing such vesting, provided that, any equity awards subject to
performance-based vesting criteria shall vest as if target-level performance had
been achieved; and (iv) pre-payment of the remaining lease term of Executive's
Company vehicle and use of such vehicle through the remaining lease term of such
vehicle, along with a lump sum payment to Executive of the estimated insurance
premiums for such vehicle through the remaining lease term.  The Severance
Benefit shall be paid to the Executive no later than the forty-fifth (45th) day
immediately following the Executive's "separation from service" (as defined
under the Code, provided the Executive first executes a release of any and all
claims against the Company (set forth in Section 4(f), below) and the revocation
period specified therein has expired without the Executive revoking such
release.  However, if such forty-five (45) day period straddles two (2) taxable
years of the Executive, then the Company shall pay the Severance Benefit in the
second of such taxable years, regardless of the taxable year in which the
Executive actually delivers the executed release of claims.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           No Continued Benefits Following Termination.  Unless otherwise
specifically provided in this Agreement or otherwise required by law, all
compensation, equity plans, and benefits payable to the Executive under this
Agreement shall terminate on the date of termination of the Executive's
employment with the Company under the terms of this Agreement.
 
(e)           Resignation from Directorships and Officerships.  The termination
of the Executive's employment for any reason shall constitute the Executive's
immediate resignation from (i) any officer or employee position the Executive
has with the Company, unless mutually agreed upon by the Executive and the
Board; and (ii) all fiduciary positions (including as a trustee) the Executive
holds with respect to any employee benefit plans or trusts established by the
Company.  The termination of the Executive’s employment by the Company for Cause
(as defined in Section 9(a)) shall constitute the Executive’s immediate and
automatic resignation from any position on the Company’s Board of Directors; and
the Executive agrees that this Agreement shall serve as written notice of
resignation in this circumstance.
 
(f)           Waiver and Release.  Notwithstanding any other provisions of this
Agreement to the contrary, unless expressly waived in writing by the Board in
its sole discretion, the Executive shall not be entitled to any Severance
Benefit, and the Company shall not pay such Severance Benefit (other than
accrued Base Salary and unreimbursed business expenses as of the termination
date), unless the Executive timely executes and delivers to the Company a
general release (which shall be provided by the Company not later than five (5)
days from the date on which the Executive's employment is terminated and be
substantially in the form attached hereto as Exhibit C), whereby the Executive
(or his estate or legally appointed personal representative) releases the
Company (and affiliates of the Company and other designated persons) from all
employment based or related claims of the Executive and all obligations of the
Company to the Executive other than with respect to (x) the Company's
obligations to make and provide the Severance Benefit and (y) any vested
benefits to which the Executive is entitled under the terms of any Company
benefit or equity plan, and the Executive does not revoke such release within
any applicable revocation period following the Executive's delivery of the
executed release to the Company.  If the requirements of this Section 4(f) are
not satisfied by the Executive (or his estate or legally appointed personal
representative), then no Severance Benefit (other than accrued Base Salary and
unreimbursed business expenses as of the termination date) shall be due to the
Executive (or his estate) pursuant to this Agreement.
 
(g)           Notice of Termination.  Any termination of employment by the
Company or the Executive shall be communicated by a written "Notice of
Termination" to the other party hereto given in accordance with Section 10(l) of
this Agreement.  In the event of a termination by the Company for Cause or by
the Executive for Good Reason, the Notice of Termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated and
(iii) specify the date of termination.  The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Cause or Good Reason shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive's or the Company's rights hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
5.           Section 280G Payments.  Notwithstanding anything in this Agreement
to the contrary, if the Executive is a "disqualified individual" (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which the Executive has
the right to receive from the Company or any other person, would constitute a
"parachute payment" (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by the Executive from the Company and/or such person(s) will
be $1.00 less than three (3) times the Executive's "base amount" (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by the Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better "net
after-tax position" to the Executive (taking into account any applicable excise
tax under Section 4999 of the Code and any other applicable taxes).  The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.  If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a "parachute payment" exists, exceeds $1.00 less than three (3) times the
Executive's base amount, then the Executive shall immediately repay such excess
to the Company upon notification that an overpayment has been made.  Nothing in
this paragraph shall require the Company to be responsible for, or have any
liability or obligation with respect to, the Executive's excise tax liabilities
under Section 4999 of the Code.
 
6.           Section 409A of the Code.  This Agreement is intended to either
avoid the application of, or comply with, Section 409A of the Code.  To that end
this Agreement shall at all times be interpreted in a manner that is consistent
with Section 409A of the Code.  Notwithstanding any other provision in this
Agreement to the contrary, the Company shall have the right, in its sole
discretion, to adopt such amendments to this Agreement or take such other
actions (including amendments and actions with retroactive effect) as it
determines is necessary or appropriate for this Agreement to comply with
Section 409A of the Code.  Further:
 
(a)           Any reimbursement of any costs and expenses by the Company to the
Executive under this Agreement shall be made by the Company in no event later
than the close of the Executive's taxable year following the taxable year in
which the cost or expense is incurred by the Executive.  The expenses incurred
by the Executive in any calendar year that are eligible for reimbursement under
this Agreement shall not affect the expenses incurred by the Executive in any
other calendar year that are eligible for reimbursement hereunder and the
Executive's right to receive any reimbursement hereunder shall not be subject to
liquidation or exchange for any other benefit.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Any payment following a separation from service that would be
subject to Section 409A(a)(2)(A)(i) of the Code as a distribution following a
separation from service of a "specified employee" (as defined under Section
409A(a)(2)(B)(i) of the Code) shall be made on the first to occur of (i) ten
(10) days after the expiration of the six month period following such separation
from service, (ii) death or (iii) such earlier date that complies with Section
409A of the Code.
 
(c)           Each payment that the Executive may receive under this Agreement
shall be treated as a "separate payment" for purposes of Section 409A of the
Code.
 
7.           Confidential Information.  During the Term, the Company may provide
the Executive (i) with access to and the opportunity to become familiar with its
Confidential Information and Trade Secrets; (ii) with continuing training,
development and education regarding its procedures, products, services, methods,
systems and operations; and (iii) with access to Confidential Information and
Trade Secrets about the Company's employees, customers and customer's employees
and agents.
 
(a)            The Executive acknowledges that all notes, data, forms, reference
and training materials, leads, memoranda, computer programs, computer
print-outs, disks and the information contained in any computer, whether stored
locally at the Company or remotely by the Company or others on behalf of the
Company, and any other records which contain, reflect or describe any
Confidential Information and Trade Secrets, belong exclusively to the
Company.  Upon the termination of the Executive's employment with the Company,
the Executive shall promptly return such materials and all copies thereof in the
Executive's possession to the Company, regardless of the cause of the
termination of the Executive's employment with the Company.
 
(b)           During the Executive's employment with the Company and thereafter,
the Executive will not copy, publish, convey, transfer, disclose nor use,
directly or indirectly, for Employee's own benefit or for the benefit of any
other person or entity (except the Company) any Confidential Information and
Trade Secrets; provided, that any copying or other prohibited use of
Confidential Information and Trade Secrets shall not include copying or
otherwise using Confidential Information and Trade Secrets in connection with
communications with current or potential customers or vendors that the Executive
reasonably expects to have a direct benefit to the Company; provided, further,
that the Executive shall take any steps reasonably necessary to ensure that
Confidential Information and Trade Secrets are not disclosed, by the Executive
or by any such potential customers or vendors, to an extent greater than that
which is reasonably required to provide such benefit to the Company.  The
Executive will abide by all rules, guidelines, policies and procedures relating
to Confidential Information and Trade Secrets implemented and/or amended from
time to time by Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           The Executive acknowledges that the Company is a public company
registered under the Securities Exchange Act of 1934, as amended (the "Exchange
Act") and that this Agreement may be subject to the filing requirements of the
Exchange Act.  The Executive acknowledges and agrees that the applicable insider
trading rules and limitations on disclosure of non-public information set forth
in the Exchange Act and rules and regulations promulgated by the Securities and
Exchange Commission (the "SEC") shall apply to this Agreement and the
Executive's employment with the Company.  The Executive (on behalf of himself as
well as his executors, heirs, administrators and assigns) absolutely and
unconditionally agrees to indemnify and hold harmless the Company and all of its
past, present and future affiliates, executors, heirs, administrators,
shareholders, employees, officers, directors, attorneys, accountants, agents,
representatives, predecessors, successors and assigns from any and all claims,
debts, demands, accounts, judgments, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, controversies, actions, suits,
proceedings, expenses, responsibilities and liabilities of every kind and
character whatsoever (including, but not limited to, reasonable attorneys' fees
and costs) in the event of the Executive's conviction of any violation of the
Exchange Act, any rules promulgated by the SEC and any other applicable federal
or state laws, rules, regulations or orders.
 
8.           Non-Competition and Non-Solicitation of Customers, Clients and
Employees. The Executive agrees that during the Term and the Restricted Period,
the Executive will not directly or indirectly, as an employee, officer,
director, shareholder, proprietor, agent, partner, recruiter, consultant,
independent contractor or in any other individual or representative capacity
engage in any of the Restricted Activities in any area within which the Company
conducts or is pursuing Company Business, unless such has been previously been
approved in writing by the Board after the Executive has provided the Board with
full written disclosure of the relevant facts.
 
(a)           "Restricted Period" means (i) twelve (12) months in the event that
the Executive's employment with the Company is terminated by the Company without
Cause or by the Executive for Good Reason or (ii) three (3) years in the event
that the Executive's employment with the Company is terminated for any other
reason, regardless of which party terminates this Agreement.
 
(b)           "Restricted Activities" means and includes the following:
 
(i)           Conducting, engaging or participating, directly or indirectly, as
the employee, agent, independent contractor, consultant, advisor, partner,
shareholder, investor, lender, underwriter or in any other similar capacity, in
any business that directly competes with any part of the Company's Business;
 
(ii)           Recruiting, hiring, and/or attempting to recruit or hire,
directly or by assisting others, any other employee, temporary or permanent
contract, part time or full time of the Company or otherwise soliciting any
other employee of the Company for any purposes that would directly or indirectly
interfere or conflict with the other employee’s employment by the Company. For
purposes of this covenant any "other employee" shall refer to employees who
provide services to the Company and who are still actively employed by the
Company at the time of the attempted recruiting or hiring, or were so employed
at any time within six (6) months prior to the time of such attempted recruiting
or hiring;
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)           Using, disclosing, publishing, copying, distributing or
communicating any Confidential Information and Trade Secrets to, or for the use
or benefit of the Executive or any other person or entity other than the
Company; and
 
(iv)           Directly or indirectly interfering with any of the Company's
relationships with any of its potential customers, clients, or vendors or
affiliates thereof.
 
(c)            The Company and the Executive acknowledge that the provisions
contained in this Section 8 shall not prevent the Executive or the Executive's
affiliates from owning solely as an investment, directly or indirectly,
securities of any publicly traded corporation engaged in the Company's Business
if the Executive and the Executive's affiliates do not, directly or indirectly,
beneficially own in the aggregate more than 5% of all classes of outstanding
equity securities of such entity.
 
(d)           The Executive and the Company agree that the limitations as to
time and scope of activity to be restrained are reasonable and do not impose a
greater restraint on the Executive than is necessary to protect the property
rights and other business interests of Company.
 
9.           Definitions.  For the purposes of this Agreement, the following
definitions shall apply:
 
(a)           "Cause" shall mean a termination of the Executive's employment
because of: (1) any act or omission that constitutes a material breach by the
Executive of any of his obligations under this Agreement, any equity plan or
award document, or any other material agreement in writing between the Executive
and the Company (other than as a result of Executive’s incapacity due to
physical or mental illness); (2) the Executive's conviction of, or plea of nolo
contendere to, (A) any felony or (B) another crime involving dishonesty or moral
turpitude or which could reflect negatively upon the Company or otherwise impair
or impede its operations; (3) the Executive’s conduct in performing under this
Agreement that constitutes a material breach of a written policy of the Company
or a material violation of the rules of any governmental or regulatory body
applicable to the Company that is injurious to the financial condition or
business reputation of the Company; (4) the Executive's refusal to follow the
directions of the Board (other than as a result of Executive’s incapacity due to
physical or mental illness); (5) Executive's engaging in fraud, embezzlement, or
act of moral turpitude, or any other willful misconduct by the Executive that is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates; or (6) a final order of the
SEC that causes the Executive to become subject to any of the "bad actor"
disqualifications described in Rule 506(d)(1)(i) through (viii), as modified by
Rules 506(d)(2) and (d)(3), under the Securities Act of 1933, as
amended.  Notwithstanding anything in this Section 9(a) to the contrary, no
event or condition described in Sections 9(a)(1), 9(a)(3), 9(a)(4) or 9(a)(5)
shall constitute Cause unless (x) within ninety (90) days from the Board first
acquiring actual knowledge of the existence of the Cause condition, the Board
provides the Executive written notice of its intention to terminate his
employment for Cause and the grounds for such termination; (y) such grounds for
termination (if susceptible to correction) are not corrected by the Executive
within thirty (30) days of his receipt of such notice (or, in the event that
such grounds cannot be corrected within such thirty-day (30) period, the
Executive has not taken all reasonable steps within such thirty-day (30) period
to correct such grounds as promptly as practicable thereafter); and (z) the
Board terminates the Executive’s employment with the Company immediately
following expiration of such thirty-day (30) period.  For purposes of this
Section 9(a), any attempt by the Executive to correct a stated Cause shall not
be deemed an admission by the Executive that the Board’s assertion of Cause is
valid.  Notwithstanding anything in this Agreement to the contrary, if the
Executive's employment with the Company is terminated without Cause, the Company
shall have the sole discretion to later use after-acquired evidence to
retroactively re-characterize the prior termination as a termination for Cause
if such after-acquired evidence supports such an action.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           "Change in Control" means any one of the following:
 
(i)           An Exchange Act Person becomes the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
securities of the Company representing more than 50% of the combined voting
power of the Company's then outstanding Voting Securities, except that the
following will not constitute a Change in Control:
 
(A)           any acquisition of securities of the Company by an Exchange Act
Person directly or indirectly from the Company for the purpose of providing
financing to the Company;


(B)           any formation of a Group consisting solely of beneficial owners of
the Company's Voting Securities as of the Effective Date of this Agreement; or


(C)           any repurchase or other acquisition by the Company of its Voting
Securities that causes any Exchange Act Person to become the beneficial owner of
more than 50% of the Company's Voting Securities.


If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of more than 50% of the combined
voting power of the Company's Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.


(ii)            Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board.
 
(iii)            The consummation of a Corporate Transaction unless, immediately
following such Corporate Transaction, all or substantially all of the Persons
who were the beneficial owners of the Company's Voting Securities immediately
prior to such Corporate Transaction beneficially own, directly or indirectly, at
least 50% of the combined voting power of the then outstanding Voting Securities
of the surviving or acquiring entity (or its Parent) resulting from such
Corporate Transaction in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Company's Voting
Securities.
 
 
10

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, to the extent that any payment or benefit under
this Agreement constitutes a deferral of compensation subject to Section 409A of
the Code, and if such payment or benefit provides for a change in the time or
form of payment upon a Change in Control, then no Change in Control shall be
deemed to have occurred upon an event described in this Section 9(b) unless the
event would also constitute a change in ownership or effective control of, or a
change in the ownership of a substantial portion of the assets of, the Company
under Section 409A of the Code.


(c)           "Company Business" shall mean the acquisition, exploration, and
development of properties containing oil and natural gas resources for purposes
of oil and natural gas production.
 
(d)           "Confidential Information and Trade Secrets" may be written,
verbal or recorded by electronic, magnetic or other methods, whether or not
expressly identified as "Confidential" by the Company, and includes, but is not
limited to, the following information and materials:
 
(i)           Financial information of any kind pertaining to the Company,
including, without limitation, information about the profit margins,
profitability, pricing, income and expenses of the Company or any of its
products or lines of business and also including, without limitation, any and
all information and records relating to the Company's contracts or transactions
with, or charges, prices or sales to, its customers, including invoices,
proposals, confirmations, bills of ladings, statements, accounting records,
bids, payment records or any other information or documents regarding amounts
charged to or paid by customers, for any products or services which form any
part of the Company Business;
 
(ii)           All information about and all communications received from, sent
to or exchanged between the Company and any person or entity which has
purchased, licensed, exchanged or otherwise entered into a transaction with the
Company, or to which the Company has made a proposal with respect to the
purchase, sale, license, exchange or other transaction involving any component,
products or services which form any part of the Company Business;
 
(iii)           All of the Company's technical data and any information
pertaining to the Company Business, including, by way of example, research and
development, scientific studies or analyses, details or training methods, and
oil and gas technology;
 
(iv)           All customer contact information, which includes information
about the identity and location of individuals with decision-making authority at
the customer and the particular preferences, needs or requirements of the
customer, or such individual, with respect to any of the products, goods,
services or equipment which comprise any part of the Company Business, and all
information about the particular needs or requirements of a customer based on
its geographical, economic or other factors; and
 
(v)           Employee lists, phone numbers and addresses, pay rates, benefits
and compensation packages, training programs and manuals, and other confidential
information regarding the Company's personnel.
 
 
11

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, "Confidential Information," for purposes of this
Agreement, shall not extend to any information:
 
(i)           that is or becomes in the public domain through no wrongful act or
fault of the Executive;
 
(ii)           that was already known to the Executive prior to employment with
the Company;
 
(iii)           that is obtained by the Executive from a third party who is not
under a duty of nondisclosure owed to the Company;
 
(iv)           to which the Executive would not otherwise have access by virtue
of his employment with the Company and was independently developed by the
Executive without any use of or reliance on any information that, without giving
effect to this clause, would be considered Confidential Information and Trade
Secrets of the Company; or
 
(v)           is required to be disclosed by law; provided, however, that prior
to such disclosure the Executive shall deliver timely notice to the Company of
such required disclosure and assist the Company in seeking protective relief
thereof.
 
(e)           "Continuing Director" means an individual (i) who is, as of the
Effective Date, a director of the Company; (ii) who is elected as a director of
the Company subsequent to the Effective Date pursuant to a nomination or board
representation right of preferred stockholders of the Company; or (iii) who
becomes a director of the Company after the Effective Date and whose initial
election, or nomination for election by the Company's stockholders, was approved
by at least a majority of the then Continuing Directors, but excluding for
purposes of this clause (iii) any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest.
 
(f)           "Corporate Transaction" means (i) a sale or other disposition of
all or substantially all of the assets of the Company; or (ii) a merger,
consolidation, statutory share exchange or similar transaction involving the
Company, but excluding any transaction in which the Company is the surviving
corporation.
 
(g)           "Exchange Act Person" means any natural person, entity or Group
other than (i) the Company or any Subsidiary; (ii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary or
Parent of the Company; (iii) an underwriter temporarily holding securities in
connection with a registered public offering of such securities; or (iv) an
entity whose Voting Securities are beneficially owned by the beneficial owners
of the Company's Voting Securities in substantially the same proportions as
their beneficial ownership of the Company's Voting Securities.  For purposes of
the foregoing, the term "Group" means two or more persons acting as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of securities of the Company.
 
(h)           "Good Reason" means any one of the following:
 
 
12

--------------------------------------------------------------------------------

 
 
(i)           the Company effects a material diminution of the Executive's
authority or duties – including, without limitation, the continuous assignment
to the Executive of any duties materially inconsistent with the Executive's
position with the Company, or a material diminution in the nature or status of
the Executive's responsibilities – without the Executive's consent;
 
(ii)           the Company effects a material diminution of the Executive's base
compensation;
 
(iii)           the Executive is removed as Chief Executive Officer;
 
(iv)           any requirement that the Executive, without his/her consent, move
his/her regular office to a location more than fifty (50) miles from the
Company's executive offices; or
 
(v)           any material breach by the Company of this Agreement.
 
Notwithstanding anything in this Agreement to the contrary, no event of
condition described in this Section 9(h) shall constitute Good Reason unless,
(i) within ninety (90) days following the Executive's actual knowledge of the
event which the Executive determines constitutes Good Reason,  the Executive
notifies the Company in writing that the Executive has determined a Good Reason
exists and specifies the event creating Good Reason, (ii) following receipt of
such notice, the Company fails to remedy such event within thirty (30) days, and
(iii) the Executive terminates his employment with the Company immediately
following the expiration of such thirty-day (30) period.  Both conditions must
be met for the Executive to have a Good Reason to terminate the Executive's
employment.
 
(i)           "Parent" means a "parent corporation," as defined in Section
424(e) of the Code.
 
(j)           "Person" means any individual, partnership, corporation, limited
liability company, trust, incorporated or unincorporated organization or
association or other legal entity of any kind.
 
(k)           "Subsidiary" means a "subsidiary corporation," as defined in
Section 424(f) of the Code, of the Company.
 
(l)           "Voting Securities" of an entity means the outstanding equity
securities entitled to vote generally in the election of directors of such
entity.
 
10.           Miscellaneous.
 
(a)           Defense of Claims.  The Executive agrees that, during and
following the Term, upon request from the Company, the Executive will cooperate
with the Company in the defense of any claims or actions that may be made by or
against the Company that affect the Executive's prior areas of responsibility,
except if the Executive's reasonable interests are adverse to the Company in
such claim or action.  The Company agrees to promptly reimburse the Executive
for all of the Executive's reasonable legal fees, travel and other direct
expenses incurred, or to be reasonably incurred – and, if the Executive is no
longer employed with the Company, to compensate the Executive (at a pro rata
hourly rate calculated based on the Executive's salary at the time of the
Executive's separation) for the Executive's time – to comply with the
Executive's obligations under this Section 10(a).
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           Non-Disparagement.  The Executive agrees that at no time during or
after the termination of the Executive's employment shall the Executive make, or
cause or assist any other person to make, any statement or other communication
to any third party which impugns or attacks, or is otherwise critical of, the
reputation, business or character of the Company or its affiliates or any of its
respective directors, officers or employees.  Similarly, the Company agrees that
at no time following the termination of the Executive's employment shall the
Board or the Company's executive officers (as defined in Section 16 of the
Securities Exchange Act of 1934, as amended) make, cause or assist any other
person to make, any statement or other communication to any third party which
impugns or attacks, or is otherwise critical of, the reputation, performance or
character of the Executive; however, the foregoing shall not apply to: (i) any
person's statements as a witness in a legal proceeding (as may be ordered by any
regulatory agency or court or as otherwise required by law), or (ii) as may be
necessary for the Company to prosecute any claims relating to the enforcement of
this Agreement.
 
(c)           Source of Payments.  All payments provided under this Agreement,
other than payments made pursuant to a plan or agreement which provides
otherwise, shall be paid in cash from the general funds of the Company, and no
special or separate fund shall be established, and no other segregation of
assets shall be made, to assure payment.  The Executive shall have no right,
title or interest whatsoever in or to any investments which the Company may make
to aid the Company in meeting its obligations hereunder.  To the extent that any
person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.
 
(d)           Amendment, Waiver.  This Agreement may not be modified, amended or
waived in any manner, except by an instrument in writing signed by both parties
hereto.  The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
 
(e)           Entire Agreement.  This Agreement, the Exhibits attached hereto,
and the agreements specifically incorporated herein are the entire agreement and
understanding of the parties hereto with respect to the matters covered herein
and supersedes all prior or contemporaneous negotiations, commitments,
agreements and writings with respect to the subject matter hereof including the
Original Agreement, all such other negotiations, commitments, agreements and
writings shall have no further force or effect, and the parties to any such
other negotiation, commitment, agreement or writing shall have no further rights
or obligations thereunder.
 
(f)           Governing Law/Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota, without regard
to conflict of laws principles thereof.  Each party to this Agreement hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts in Minnesota, for the purposes of any proceeding arising out of or based
upon this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
(g)           Severability.  In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.
 
(h)           Reformation of Time, Geographical, and Occupational
Limitations.  In the event that any provision in this Agreement is held to be
unenforceable by a court of competent jurisdiction because it exceeds the
maximum time, geographical, or occupational limitations permitted by applicable
law, then such provision(s) shall be and hereby are reformed to the maximum
time, geographical, and occupational limitations as may be permitted by
applicable law.
 
(i)           Specific Performance/Injunctive Relief.  In the event of the
Executive's breach or violation of any provision of Section 7 ("Confidential
Information"), Section 8 ("Non-Competition and Non-Solicitation of Customers,
Clients and Employees"), or Section 10(b) ("Non-Disparagement"), the parties
agree that, in addition to any other remedies it may have, the Company shall be
entitled to equitable relief for specific performance, and the Executive hereby
agrees and acknowledges that the Company has no adequate remedy at law for the
breach of the employment covenants contained herein.
 
(j)           No Assignment.  Neither this Agreement nor any of the Executive's
rights and duties hereunder, shall be assignable or delegable by the
Executive.  Any purported assignment or delegation by the Executive in violation
of the foregoing shall be null and void ab initio and of no force and
effect.  This Agreement may be assigned by the Company to a person or entity
which is an affiliate or a successor in interest to substantially all of the
business operations of the Company.  Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.
 
(k)           Successors; Binding Agreement.  For purposes of Section 7, Section
8, and Section 10(b) only, upon the death of the Executive, this Agreement shall
be binding upon personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and/or legatees.
 
(l)           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three (3) days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
 
 
15

--------------------------------------------------------------------------------

 
 
If to the Company:                                Northern Oil and Gas, Inc. 
Attn: Board of Directors
315 Manitoba Avenue – Suite 200
Wayzata, Minnesota 55391


 
With a Copy to:
Anthony J. Eppert, Shareholder

Winstead PC
600 Travis Street – Suite 1100
Houston, Texas 77002


 
If to the Executive:
Michael L. Reger

(at his home address on file with the Company)


 
With a Copy to:
Marilyn Clark, Partner

Dorsey & Whitney
50 South Sixth Street
Suite 1500
Minneapolis, Minnesota  55402


(m)           Withholding of Taxes.  The Company may withhold from any amounts
or benefits payable under this Agreement all taxes it may be required to
withhold pursuant to any applicable law or regulation.
 
(n)           Headings.  The section headings in this Agreement are inserted
only as a matter of convenience, and in no way define, limit or interpret the
scope of this Agreement or of any particular section.
 
(o)           Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
 
(p)           Survival.  This Agreement shall terminate upon the termination of
employment of the Executive; however, the following shall survive the
termination of the Executive's employment and/or the expiration or termination
of this Agreement, regardless of the reasons for such expiration or termination:
Section 4 ("Rights Upon a Change in Control/Termination of Employment") and the
corresponding Exhibit C ("Waiver and Release"), Section 7 ("Confidential
Information"), Section 8 ("Non-Competition and Non-Solicitation of Customers,
Clients and Employees"),  Section 10(a) ("Defense of Claims"), Section 10(b)
("Non-Disparagement"), Section 10(e) ("Entire Agreement"), Section 10(f)
("Governing Law/Venue"), Section 10(i) ("Specific Performance/Injunctive
Relief"), Section 10(k) ("Successors/Binding Agreement"), and Section 10(1)
("Notices").
 
[SIGNATURES ON NEXT PAGE]
 

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the Effective Date.
 
EXECUTIVE:                                                                           NORTHERN
OIL AND GAS, INC.:
 


 
/s/ Michael L. Reger                                By: /s/ Erik J.
Romslo                                                   
Michael L.
Reger                                                                         
Its: EVP, General Counsel and Secretary                 
 
Date:   October 7,
2015                                                                 Date: October
7, 2015                                                  
                                                      
 


 

 
17

--------------------------------------------------------------------------------

 

EXHIBIT A
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
Performance-Based Restricted Stock Grant
Calculation of Relative Total Shareholder Return
 
This Exhibit A to the Amended and Restated Employment Agreement (the
"Agreement") sets forth the performance-related metrics to be incorporated into
a performance-based restricted stock award agreement from the Company to Michael
L. Reger as follows:
 
1.      Number of Performance-Based Restricted Shares.  The number of restricted
shares of Company common stock ("Shares") subject to the award shall be
calculated by dividing $3,750,000 by the closing price of the Company’s common
stock as of the date the Agreement is approved by the Compensation Committee
(the "Performance-Based Restricted Stock Grant").  The Performance-Based
Restricted Stock Grant shall be divided into four equal tranches composed of an
equivalent number of shares (each such tranche being the "Annual
Tranche").  Each Annual Tranche shall be assigned to one of the annual
performance periods for the calendar years 2015, 2016, 2017 and 2018 (each, a
"Performance Period").
 
2.      Vesting.  Following the end of each Performance Period, the Compensation
Committee will certify the level of Relative Total Shareholder Return (as
defined below) achieved by the Company for such Performance Period.  The Shares
in the applicable Annual Tranche will be subject to forfeiture and cancellation
by the Company if the Company's performance during such Performance Period does
not meet or exceed the target percentile rank as set forth below for such
Performance Period.   Performance at or above the target percentile rank will
result in the Shares in each Annual Tranche becoming vested as follows:
 
Company's Relative
Total Shareholder Return Rank
Percentage of Annual Tranche Vesting
< 50%
0%
= 50% and < 75%
100%
≥ 75%
150%

 
3.           Calculation of Total Shareholder Return.   At the end of each
Performance Period, the total shareholder return ("Total Shareholder Return" or
"TSR") of the Company and each of the Peer Group Companies (as defined below)
shall be calculated by dividing (i) the Closing Share Value, as such synonymous
term is defined for purposes of the Company’s Long-Term Equity Incentive Program
for executive officers approved by the Compensation Committee for such year (the
"Program ") by (ii) the Opening Share Value, as such synonymous term is defined
under the Program.  For the avoidance of doubt, for calendar year 2015, "Closing
Share Value" and "Opening Share Value" shall equal the simple average closing
price per share for each trading day during 2015 and 2014, respectively.
 
 
A-1

--------------------------------------------------------------------------------

 
 
The TSR of the Company and each of the Peer Group Companies shall be adjusted to
give appropriate effects to any stock splits, reverse stock splits and similar
transactions, as determined by the Compensation Committee.


4.           Calculation of Relative Total Shareholder Return.  The Company's
"Relative Total Shareholder Return" means the Company's TSR relative to the TSR
of the Peer Group Companies.  Relative Total Shareholder Return will be
determined by ranking the Company and the Peer Group Companies from highest to
lowest according to their respective TSRs.  After this ranking, the percentile
performance of the Company relative to the companies in the Peer Group will be
determined as follows:
 
P = 1 – 
R – 1
N – 1

 
where:
"P" represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.

 
"N" represents the number of Peer Group Companies, plus the Company.
 
"R" represents the Company's ranking among the Peer Group Companies.
 
Example: If there are 12 Peer Group Companies and the Company ranked 4th, the
performance would be at the 75th percentile: .75 = 1 – ((4-1)/(13-1)).
 
5.           Peer Group Companies.  The "Peer Group Companies" for each
Performance Period shall be those companies that the Compensation Committee,
with the input of the Executive, has chosen to comprise the peer group under the
Program, as disclosed in the Company's Proxy Statement for the fiscal year that
corresponds to the Performance Period.  The Peer Group Companies shall be
modified in the following events:
 
(a)           In the event of a merger, acquisition or business combination of a
Peer Group Company with or by another Peer Group Company, the surviving entity
shall remain a Peer Group Company and the non-surviving entity shall be replaced
in the Peer Group Companies for the period in question by a Stand-In Peer (as
defined below).


(b)           In the event of a merger of a Peer Group Company with an entity
that is not a Peer Group Company, or the acquisition or business combination
transaction of a Peer Group Company by or with an entity that is not a Peer
Group Company, in each case where the Peer Group Company is the surviving entity
and remains publicly traded, the surviving entity shall remain a Peer Group
Company.


(c)           In the event of a merger or acquisition or business combination
transaction of a Peer Group Company by or with an entity that is not a Peer
Group Company or a "going private" transaction involving a Peer Group Company,
in each case where the Peer Group Company is not the surviving entity or is
otherwise no longer publicly traded, the company shall no longer be a Peer Group
Company for the period in question and shall be replaced in the Peer Group
Companies for the period in question by a Stand-In Peer (as defined below).
 
 
A-2

--------------------------------------------------------------------------------

 

 
(d)           In the event a Peer Group Company, (i) files for bankruptcy,
reorganization, or liquidation under any chapter of the U.S. Bankruptcy
Code; (ii) is the subject of an involuntary bankruptcy proceeding that is not
dismissed within 30 days; (iii) is the subject of a stockholder approved plan of
liquidation or dissolution; or (iv) ceases to conduct substantial business
operations, in each case, the company will remain a Peer Group Company and the
TSR for the Performance Period will be negative one hundred percent (-100%).


For purposes hereof, a "Stand-In Peer" shall be a dummy entity for purposes of
calculating the Company’s Relative Total Shareholder Return for a Performance
Period during which one or more actual companies cease to be Peer Group
Companies pursuant to the foregoing paragraphs 5(a) or 5(c).  For the period in
question, a Stand-In Peer’s TSR shall be deemed to be equal to the average TSR
of all remaining Peer Group Companies (excluding the Stand-In Peers).


Example:  If there are originally 12 Peer Group Companies, and two such
companies cease to be Peer Group Companies during a Performance Period pursuant
to the foregoing paragraphs 5(a) or 5(c), they shall be replaced by two Stand-In
Peers.  Each such Stand-In Peer shall be deemed to have a TSR equal to the
simple average of the TSRs of the ten remaining actual Peer Group Companies.




*     *     *     *     *


 


 

 
A-3

--------------------------------------------------------------------------------

 
